PEARLMAN SCHNEIDER LLP Attorneys-at-Law 2200 Corporate Boulevard, N.W., Suite 210 Boca Raton, Florida 33431-7307 Telephone James M. Schneider, Esq. (561) 988-8070 Charles B. Pearlman, Esq. Facsimile Brian A. Pearlman, Esq. (561) 988-5090 July 11, 2012 “CORRES” United States Securities and Exchange Commission treet N.E. Washington, D.C.20549 Attention:Chambre Malone Re:Linkwell Corporation (the “Company”) Preliminary Information Statement on Schedule 14C Filed May 29, 2012 Form 10-Q for Fiscal Quarter Ended March 31, 2012 Filed May 15, 2012 Forms 8-K and 8-K/A Filed April 4, 2012 and May 11, 2012 Form 10-K for Fiscal Year Ended December 31, 2011 Filed March 30, 2012 File No. 000-24977 Dear Ms. Malone: In accordance with our discussions, the Company requires additional time until July 25, 2012 in order to file its responsive letter to the staff’s comment letter of June 25, 2012.The Company requires the additional time in order to obtain further corroborating background and supporting information, especially with regard to the Metamining, Inc.mining engineer, who has been ill most recently. We appreciate the consideration and courtesies provided by the staff. Sincerely yours, /s/ James M. Schneider James M. Schneider JMS:sjm Cc:Linkwell Corporation
